Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-21-00171-CV

                                       Leticia RODRIGUEZ
                                              Appellant

                                                  v.

                              Lydia RODRIGUEZ and Robert Pereida
                                          Appellees

                     From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017CI19456
                         Honorable Cynthia Marie Chapa, Judge Presiding

PER CURIAM

Sitting:         Rebeca C. Martinez, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

Delivered and Filed: November 17, 2021

DISMISSED FOR WANT OF PROSECUTION

           On September 20, 2021, appellee/cross-appellant Robert Pereida’s counsel, Sergio R.

Davila and Olga G. Brown, filed a motion to withdraw as counsel for appellee/cross-appellant

Robert Pereida.      On October 11, 2021, we granted the motion to withdraw and ordered

appellee/cross-appellant Robert Pereida’s counsel to notify him, in writing, of any deadlines. See

TEX. R. APP. P. 6.5(c). We also ordered appellee/cross-appellant Robert Pereida to file his brief

and stated that failure to file his brief or a motion for extension of time within 10 days of the order

would result in dismissal of his cross-appeal for want of prosecution. See id. R. 38.8(a), 42.3(c).
                                                                                  04-21-00171-CV


Appellee/cross-appellant Robert Pereida did not file a motion for extension of time or his brief.

Accordingly, Robert Pereida’s cross-appeal is dismissed for want of prosecution. See id. R.

38.8(a), 42.3(a). Appellant/cross-appellee Leticia Rodriguez’s appeal against appellee/cross-

appellant Lydia Rodriguez and appellee Robert Pereida, and appellee/cross-appellant Lydia

Rodriguez’s cross-appeal against appellant/cross-appellee Leticia Rodriguez are retained on this

court’s docket.

                                                PER CURIAM




                                              -2-